Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The response filed 6/18/21 has overcome the prior art of record.  Upon further search and consideration, claims 1-6 and 12-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a backlight unit, comprising:
a multilayer of light diffusers layered one on top of another provided at a front side and spaced from of a light source a distance of 2.8 mm or less
each contains a light diffusing agent in a resin matrix
an air layer between adjacent ones of the light diffusers
backlight unit is a direct backlight unit; 
and specifically fails to teach the above wherein: each light diffuser has at least one surface with unevenness, and the multilayer of light diffusers is configured such that the unevenness is disposed between adjacent ones of the light diffusers, the unevenness has a shape of polygonal pyramids that are arranged tightly on the surface of the light diffusers


The closest prior art found was Song US 2010/0066946 in view of Johnson US2019/0196272 and Maekawa US 2012/0176772.
Song discloses a backlight unit (paragraph 0003), comprising: a light source 150; a multilayer of light diffusers layered one on top of another (210, 240, see Figs 1 and 4), and provided at a front side of the light source (as shown in Fig 1), apart from the light source, each of which contains a light diffusing agent in a resin matrix (0052 and 0062), a surface of the multilayer being configured to emit light coming from the light source (light is emitted through the multi-layer configuration, see Fig 4, light exits from both bases, paragraph 0012); and an air layer between adjacent ones of the light diffusers (see air layer formed by way of the protrusions on both layers, Fig 4). Song further discloses the backlight is a direct backlight unit with the light source disposed on a back of the light diffusers (see Figure 4, light sources LP1, LP2) with light source disposed on back of diffusers).
Johnson teaches a backlight that utilizes a point light source (LEDs 104); Johnson also teaches wherein the multilayer (diffuser 106 and layers above) is apart from the light source at a distance of 2.8 mm or less (backlight unit has a reduced depth of .25 inches, so the  distance of light source to diffuser is less than 2.8mm.  The examiner takes 
Maekawa teaches at least one light diffuser having a surface with unevenness, the unevenness has a shape of polygonal pyramids that are arranged tightly on the surface of the light diffusers (paragraph 0015, 0118, see Figures 1-3 and 7). 
However, the combination fails to teach or render obvious:  each light diffuser has at least one surface with unevenness, and the multilayer of light diffusers is configured such that the unevenness is disposed between adjacent ones of the light diffusers, the unevenness has a shape of polygonal pyramids that are arranged tightly on the surface of the light diffusers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875